Sherwood, C. J.

^rSek; Vex-agreementrtoalrétrance.inoum"

This case was here before, (57 Mo. 189) when we took occasion to declare our views in respect vendor’s liens. When the case was re-Branded, the defendant, John Clark, having died, and Eaton failing to answer, Mrs. Clark answered, putting in issue the allegations of the petition and setting up certain matters of defense which will be hereafter adverted to. On the hearing, the result was adverse to the plaintiff’, and he comes here by writ of error. The case before us, had its origin as will be seen by the volume referred to, in an exchange of certain real estate known as Pratt’s Mill, owned by plaintiff’, for in-lot No. 110, in the City of Jefferson, owned by Mrs. Clark as her separate estate. The substance of the agreement was, that Mrs. Clark was to convey the above mentioned lot in part payment for the mill tract, which was to be conveyed by Pratt to Mrs. Clark and Eaton, and Mrs. Clark was, upon the exchange of titles, to remove an incumbrance, then exist*161ing on the city property for $1,000. On the exchange of deeds this contract was not complied with, and after vain efforts to have it done, plaintiff was forced himself to satisfy the incumbrance, and therefore brings this suit for specific performance of the agreement, and to have a vendor’s lien declared against the mill tract property, to the extent of the incumbrance he was thus compelled to rer move.

2. vendok’s lien : waiver of.

We pass as unworthy extended comment one of the defenses that Mrs. Clark had conveyed anterior to the institution of the suit, the real estate now sought to be charged to one Luther B. Hickolc and he to one Linsenbarth, as there is not a particle of evidence offered in support of that allegation, nor of the one that Hickok was a purchaser without notice. So that the only question of any practical importance is whether there has been a waiver of the vendor’s lien on the mill tract by Pratt in accepting the bond given to him by Clark and Eaton. This bond was conditioned that the obligors therein should pay off’ the incumbrance on in-lot 110, and to save Pratt harmless. "We do not regard this bond in the light of a collateral or independent security, whose acceptance would be held as tantamount to a waiver of Pratt’s lien on the tract which he exchanged for- the city property; for the reasons that Eaton was one of the vendees, and, therefore, could not be regarded as a third person ; and as to Clark, although his notorious insolvency would not perhaps affect the question, yet he was already bound by his covenants contained in the deed from himself and wife to Pratt, and expressed in the words “ grant, bargain ancl sell,” and his bond could do no more. But conceding that this view is not wholly free from question, still the acceptance of the bond cannot, under our,, decisions, be held as conclusive evidence of the waiver which it is claimed had occurred. (Durette v. Briggs, 47 Mo. 356. In Sullivan v. Ferguson, (40 Mo. 79) where a guaranty very similar to the bond above mentioned, was given by a third *162person, doubt was expressed as to its sufficiency to abro - gate tbe lien, and so the case was not put alone on that ground. If the delivery of even an independent personal security is not conclusive, then evidence of intention is admissible ; and it would seem the duty of the vendor who desires to resist the inference to be drawn from the acceptance of such independent security, to introduce competent testimony to the effect that he did not design to relinquish his lien. (Durette v. Briggs, supra) In the case at bar, the lien had already existed for months before the bond was given, showing that there was no intention at least, at the outset, to waive the lien. All the cases cited from the books, show a waiver before the lien had ever attached. But Pratt’s intention not to accept the bond as a bar of his •vendor’s lien, is conspicuously shown by the prominent fact that after the bond was given, he continuously demanded of Clark who, down to the time of his death was his wife’s agent, to perform the contract and remove the incumbrance, as he and his wife had agreed. And that the wife so agreed, is admitted both in her answer and in her testimony, and that Clark himself, long after the bond was given, still viewed the obligation to remove the incumbrance on the <city property as subsisting, is shown by his repeated declarations to that effect. Taking all these circumstances into consideration, as well as others of a kindred nature, which the record discloses, all pointing to the facts that the lien was created on the mill tract, and that it was never waived, and that the removal of the incumbrance on the city property and the interchange of deeds were to be concurrent acts, we feel no hesitancy in. holding that it would be against equity and good conscience to permit Mrs. Clark to hold the mill tract discharged of the lien or implied trust, which attached at once thereto by implication, when the deeds were delivered. We shall in consequence of these views reverse the judgment of the court below, and will direct that court in conformity hereto, to enter a decree in this cause, declaring that a ven*163dor’s lien exists on the mill tract, equal in amount to that which Pratt was compelled to pay, together with accrued interest, for the removal of the incumbrance on the city property, and that the property on which such lien is declared to exist, be sold for the enforcement thereof. •Judgment reversed and cause remanded.
Lay & Belch for respondents moved for a rehearing, on the grounds:
1. That the court had overlooked the material fact, that lot 110 was the separate property of Mrs. Clark; 2. That the court should not have ordered the sale of the mill tr^ict. It should, at most, have reversed the judgment. The decree, as rendered, cuts out Ilickok and Linsenbarth, who are innocent purchasers, and are not parties to the suit.
The court bases its conclusions upon the fact that John Clark, having joined his' wife in the sale of her separate property, he was, therefore, bound by the statutory covenant implied in the words “grant, bargain and sell.” The intent of the parties to the deed should control. 10 Mo. 587; 4 Cruise Dig. Ch. 19, Sec. 1. As the statute required the husband to join in this deed, it was clearly John Clark’s intention to comply with the statute and nothing more. All parties so treated the conveyance. This appears from the position of his name in the deed following hers. This shows the intention, and it is not answered by the assertion that she was not bound by the covenants. Put conceding that he was bound, implied covenants are construed strictly, and no action will lie upon them unless it comes within the letter of the implied covenants. Rawle Cov. Tit. 486; Sugden Vendors 424; Winston v. Vaughan, 22 Ark. 72; Cain v. Henderson, 2 Binn. (Pa.) 108; 3 Pa. 322. It is conceded that the debt was Mrs. Clark’s debt, contracted by her, and made a lien on her separate estate, and was not Clark’s debt. Then these covenants bind him to what ? That the real estate was free from incumbrances done or suffered by the grantor—by him. There was none; and the covenant cannot be enlarged to include incumbrance done or suffered by his wife. Wag. Stat. 274, § 8. But what better position does it place plaintiff in, if it be held that Clark did bind himself? Then we contend that plaintiff waived his vendor’s lien at the time he accepted these covenants ; for John Clark was a stranger to the contract of purchase of the mill tract.
*163All concur.
Reversed.